Title: James Lovell to Abigail Adams, 23 April 1781
From: Lovell, James
To: Adams, Abigail


     
      
       Apr. 13. i.e. 23 1781
      
     
     Not receiving any Line from you by this day’s post, I recur to your favor of April 3d. already answered in part. I wrote to Col. Hughes to endeavor to forward the two Packages left by Doctor Winship, if he could find where they were deposited. I hope he will have found them and had them cased in Boards.
     Capt. J. P. Jones is without Letter or Invoice and supposes they must have been sent by the Alliance. A Vessel is in the River from France in 11 Weeks Passage, perhaps I shall get some Light by her. I assure you I have had some considerable fears of losing on the Road what I have to forward. The Tories rise in Insolence of Pillaging. But we have Today Reports of such large Embarkations from New York as will make that City very weak. It is even said that the Refugees are ordered to prepare for Halifax or Georgia.
     Be persuaded, amiable Friend, that I will act for you as for myself.
     
     
      Apr. 14 i.e. 24
     
     Capt. All has been 9 Weeks from France. He put his Letters ashore at the Cape; perhaps they will be here before the Post goes.
     P.M. The Letters are come. None from France, but a short one of Decr, from J. Williams about his hopes and Intentions of forwarding what had been granted Us months before to cover our naked Soldiers.
     
     We have at last a very long Letter from Mr. Jay. But, your Curiosity, charming Patriot, must await the Return of Mr. S.A. which may precede next Post.
     
      Very sincerely and self-pleasingly yr. Servant,
      J L
     
    